﻿My delegation brings greetings to the Assembly from the Government and people of Liberia under the leadership of the People's Redemption Council, chaired by Master Sergeant Samuel Kanyon Doe.
151.	We congratulate Ambassador von Wechmar on his election to preside over the thirty-fifth session of the General Assembly. His election is a manifestation of the esteem in which both he and his country are held. He can be assured of my delegation's fullest cooperation with him in the discharge of his duties.
152.	His predecessor, Ambassador Salim A. Salim, has earned the deep appreciation of us all for the outstanding manner in which he conducted the affairs of the thirty fourth session and three special sessions of the General Assembly. We, as Africans, are all proud of him for the honour he has brought to his country, the United Republic of Tanzania, and to our continent.
153.	We extend sincere thanks and appreciation to the Secretary General for his untiring efforts dedicated to the cause of peace.
154.	Liberia is pleased at this time to welcome Saint Vincent and the Grenadines into the United Nations. We are happy also that our sister State, Zimbabwe—which we welcomed to membership at the eleventh special session, on economic development—is actively participating with us in the work of this session. The admission of those new States brings us closer to the Organization's much cherished goal of universality.
155.	The presence of our delegation here today is confirmation enough that the days are ending when Governments can come to this forum and advocate liberty, peace, security and social justice on the international level without attaching any significance to those principles and objectives in their own countries. International peace and security must be built upon domestic harmony and tranquillity. At times, however, domestic peace can be assured only by recourse to radical changes. This the Liberian people found it necessary to do.
156.	Our people could no longer endure a political system which maintained a property qualification for voting or for seeking elective office. We could no longer accept a situation in which 70 per cent of the population derived an annual per capita income of $74 while 4 per cent earned $3,500. We were tired of 90 per cent illiteracy and one of the highest infant mortality rates in the world. We found unacceptable an existence in which thousands of people in our country had never seen a hospital or a school, despite the consistent and very punctual visits of the tax collector.
157.	Thus it was that on 12 April 1980 the men and women of the armed forces of Liberia, acting for the Liberian people, removed from power the True Whig Party Government because of rampant corruption, misuse of public office and gross violation of the constitutional rights of the Liberian people. The events of 12 April were the climax of a long struggle by the Liberian people to inaugurate a new society in our country. It was a struggle of the broad masses of our people: students and teachers, workers and civil servants, the urban and rural public, and, decisively, our men and women in arms. It was a struggle to secure freedom, justice, equality, human dignity, equal opportunity and full participation by all citizens in the determination of their destiny.
158.	The goal of our people's strivings and the resultant revolution is not the elimination of any ethnic grouping of our society or the replacement of one group of exploiters by another. The Liberian revolution seeks to remove the gross political, social and economic disparities by which a privileged few were able to subject the masses of our people to untold degradation. In spite of the tremendous popularity of the Liberian revolution and the massive support which the People's Redemption Council enjoys, the Council has repeatedly given assurances to the Liberian people that the armed forces will return to the barracks as soon as the deplorable conditions which led to their seizing power have been brought under control. The probability is high that this can be achieved by 1983, when the next presidential election would have fallen due.
159.	Although Liberia has changed its Government, it has not changed the essential foundations of its foreign policy. Liberia's national interests, international obligations and friendships have not changed. What has changed, however, is our perception and interpretation of those interests, obligations and friendships. Our faith in the ideals and goals of the United Nations and the Organization of African Unity [OAU] is unshakeable.
160.	Our confidence in the principles of the movement of nonaligned countries is steadfast. However, Liberia will be genuinely nonaligned. We shall vigorously resist becoming trapped in the web of superpower rivalry. We shall not permit our country to be used as a surrogate acting for external interests. Never shall we permit our friends to determine who our enemies ought to be.
161.	We adhere to the principle of self-determination and the right of every people to determine its own political, economic and social systems without outside interference of any kind. Our commitment to the total liberation of Africa from colonialism, apartheid and other forms of discrimination and exploitation remains firm. We shall encourage greater emphasis on inter-African cooperation, while the safeguarding of our national interests shall remain paramount.
162.	The free enterprise system, based on the private investment of domestic and foreign capital, will be maintained, while investors will be encouraged to show a greater sense of social responsibility. We shall continue to promote genuine partnership between domestic capital, public as well as private, and foreign investment through our open-door policy. We condemn the exploitation and the diversion of the resources of our people to uses other than for their advancement.
163.	Having said that much about the Liberian revolution, I should like to make a few comments on some of the items on the agenda of this session.
164.	South Africa remains an implacable enemy of African freedom and independence. By outright defiance and by one subterfuge after another it continues to pit its will against the international community over Namibia's transition to independence. Worse, South Africa continues unlawfully to use Namibia for committing incessant and unprovoked acts of aggression against neighbouring African States, while, on the home front, its apartheid policy has become even more vicious, strengthened by massive assistance in military aid and technology from its friends abroad.
165.	From all indications, it is clear that South Africa will never end its occupation of Namibia nor abandon its racist apartheid policy without the intensification of the liberation struggle within South Africa and the imposition by the Organization of enforcement measures under Chapter VII of the Charter. The United Nations must, therefore, reaffirm and demonstrate its support for the people of South Africa and Namibia in their struggle to free themselves from oppression and the brutal and dehumanizing system of apartheid.
166.	The situation in Afghanistan and Kampuchea suggests that the small States are exposed to dangerous threats to their independence and sovereignty if the principles of the Charter that offer them protection can be flouted with impunity at any time a major power chooses. If the credibility of the Organization is to be maintained, it must condemn any violation of the Charter, regardless of which State is responsible for the breach, and despite the pretext that State may advance.
167.	The situation in the Middle East remains one of the greatest threats to international peace and security in our time. Liberia has consistently followed, and continues to follow, a policy based on the following: first, that a just and lasting peace cannot prevail in the Middle East without due recognition of the inalienable rights of the Palestinian people, including their right to a State of their own; secondly, Israel must completely withdraw from all occupied Arab lands; and, thirdly, all States in the region, including Israel, have a right to live freely within secured and internationally recognized boundaries, with the fullest respect for their territorial integrity and sovereignty.
168.	Acceptance of those principles by many States has not produced peace while, for many others, the attainment of peace is a precondition for the acceptance of those principles. Thus, deadlock and stalemate persist in the Middle East, where grave threats to the peace of the world have already broken into open hostilities.
169.	Against that background those who have advanced or supported agreements, even though partial ones, that are aimed at breaking the deadlock do serve the cause of peace. For us one thing is certain: that problem cannot be resolved peacefully unless communication and dialogue between and among all those desirous of effecting peaceful change can occur. For that reason, my Government believes that the time has come for all States that have severed diplomatic links with Israel to begin a re-examination of their policy with a view to the establishment of some links, however limited, that would facilitate communication. For us, that re-examination seems all the more appropriate since our sister African State, Egypt, in whose support our diplomatic ties with Israel were severed, has now established formal ties with that country.
170.	The outstanding success of the country of the current President of the General Assembly in the years since the United Nations was founded demonstrates what can happen when nations devote their energies to peace. The lessons of that example ought to be marked by all of us during this year when the Federal Republic of Germany presides over the General Assembly.
